 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHANDRA KISHOR,                                   No. 2:19-cv-1556 TLN DB P
12                      Petitioner,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    UNKNOWN,
15                      Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Petitioner challenges his 1999 conviction in the Sacramento

19   Superior Court. Presently before the court is petitioner’s motions to proceed in forma pauperis

20   (ECF Nos. 4, 8), his motion to correct respondents’ names (ECF No. 9), and his petition for

21   screening (ECF No. 3). For the reasons set forth below, the court will grant the motions to

22   proceed in forma pauperis, deny the motion to correct respondents’ names as moot, and

23   recommend that this action be dismissed.

24                                       IN FORMA PAUPERIS

25          Examination of the in forma pauperis application reveals that petitioner is unable to afford

26   the costs of suit. Accordingly, the application to proceed in forma pauperis will be granted. See

27   28 U.S.C. § 1915(a).

28   ////
                                                       1
 1                                     SCREENING REQUIREMENT

 2       I.       Legal Standards – Screening

 3             The court is required to screen all actions brought by prisoners who seek any form of

 4   relief, including habeas relief, from a governmental entity or officer or employee of a

 5   governmental entity. 28 U.S.C. § 1915A(a). The court must dismiss a habeas petition or portion

 6   thereof if the prisoner raises claims that are legally “frivolous or malicious” or fail to state a basis

 7   on which habeas relief may be granted. 28 U.S.C. § 1915A(b)(1), (2). This means the court must

 8   dismiss a habeas petition “[i]f it plainly appears from the petition and any attached exhibits that

 9   the petitioner is not entitled to relief[.]” Rule 4 Governing Section 2254 Cases.

10             Rule 11 of the Rules Governing Section 2254 Cases provides that “[t]he Federal Rules of

11   Civil Procedure, to the extent that they are not inconsistent with any statutory provisions or these

12   rules, may be applied to a proceeding under these rules.” Drawing on the Federal Rules of Civil

13   Procedure, when considering whether a petition presents a claim upon which habeas relief can be

14   granted, the court must accept the allegations of the petition as true, Erickson v. Pardus, 551 U.S.

15   89, 94 (2007), and construe the petition in the light most favorable to the petitioner, see Scheuer

16   v. Rhodes, 416 U.S. 232, 236 (1974). Pro se pleadings are held to a less stringent standard than

17   those drafted by lawyers, Haines v. Kerner, 404 U.S. 519, 520 (1972), but “[i]t is well-settled that

18   ‘[c]onclusory allegations which are not supported by a statement of specific facts do not warrant

19   habeas relief.’” Jones v. Gomez, 66 F.3d 199, 204 (9th Cir. 1995) (quoting James v. Borg, 24

20   F.3d 20, 26 (9th Cir. 1994)). See also Corjasso v. Ayers, 278 F.3d 874, 878 (9th Cir. 2002) (“Pro
21   se habeas petitioners may not be held to the same technical standards as litigants represented by

22   counsel.”); Porter v. Ollison, 620 F.3d 952, 958 (9th Cir. 2010) (“[T]he petitioner is not entitled

23   to the benefit of every conceivable doubt; the court is obligated to draw only reasonable factual

24   inferences in the petitioner’s favor.”).

25       II.      The Petition

26             Petitioner seeks to challenge his 1999 conviction and sentence in the Sacramento Superior
27   Court. (Id.) Petitioner indicates that he pled guilty to robbery and attempted murder and was

28   sentenced to seven years-to-life. (Id.) The court’s records reveal that petitioner previously filed
                                                         2
 1   several petitions for writ of habeas corpus attacking the same conviction and sentence challenged

 2   in this case.1

 3              Petitioner’s first habeas petition was filed in this court in June 2003 and denied on the

 4   merits in 2007. See Kishor v. Attorney General of CA, No. 03-cv-1219 LKK CMK P, 2007 WL

 5   2904237 (E.D. Cal. Oct. 3, 2007), findings and recommendations adopted, 2007 WL 4149327

 6   (E.D. Cal. Nov. 19, 2007). The court notes that petitioner has previously challenged his

 7   underlying conviction on at least four other occasions: Case No. 2:06-cv-1592 GEB KJM; Case

 8   No. 2:08-cv-2028 FCD JFM; Case No. 2:10-cv-3171 LKK KJN; Case No. 2:11-cv-2148.

 9       III.      Analysis

10              A second or successive application for habeas relief may not be filed in the district court

11   without prior authorization from the Ninth Circuit Court of Appeals. See 28 U.S.C. § 2244(b);

12   Felker v. Turpin, 518 U.S. 651, 656-57 (1996). Prior authorization is a jurisdictional requisite.

13   Burton v. Stewart, 549 U.S. 147, 152 (2007); Cooper v. Calderon, 274 F.3d 1270, 1274 (9th Cir.

14   2001) (once district court has recognized a petition as second or successive pursuant to § 2254(b),

15   it lacks jurisdiction to consider the merits). “[A] ‘claim’ as used in § 2244(b) is an asserted

16   federal basis for relief from a state court’s judgment of conviction.” Gonzalez v. Crosby, 545

17   U.S. 524, 530 (2005). “A habeas petition is second or successive only if it raises claims that were

18   or could have been adjudicated on the merits.” McNabb v. Yates, 576 F.3d 1028, 1029 (9th Cir.

19   2009) (citing Woods v. Carey, 525 F.3d 886, 888 (9th Cir. 2008)).

20              Petitioner is presently challenging his 1999 conviction he challenged in Kishor v.
21   Attorney General of CA, No. 2:03-cv-1219 LKK CMK (P) (E.D. Cal.), which was denied on the

22   merits. Before petitioner can proceed with the instant petition, he must move in, and obtain from,

23   the Ninth Circuit Court of Appeals, an order authorizing the district court to consider the merits of

24   his successive petition. See 28 U.S.C. § 2244(b)(3). Absent such authorization, the instant

25   petition must be dismissed without prejudice. Id.

26
     1
27     A court may take judicial notice of its own records and the records of other courts. See MGIC
     Indem. Co. v. Weisman, 803 F.2d 500, 505 (9th Cir. 1986); United States v. Wilson, 631 F.2d
28   118, 119 (9th Cir. 1980).
                                                       3
 1                              MOTION TO CORRECT RESPONDENTS’ NAMES

 2              Petitioner has moved to have the respondent’s name changed from “unknown” to Warden

 3   Neuschmid, the California Department of Corrections and Rehabilitation (CDCR), and Governor

 4   Newsom. (ECF No. 9.) However, because the court has determined that the petition should be

 5   dismissed as successive, the court will deny the motion as moot.

 6        IV.       Conclusion

 7              Accordingly, IT IS HEREBY ORDERED that:

 8              1. Petitioner’s motions to proceed in forma pauperis (ECF Nos. 4, 8) are granted; and

 9              2. Petitioner’s motion to correct respondents’ names (ECF No. 9) is denied as moot.

10              IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice

11   because it is premised on an unauthorized successive petition for writ of habeas corpus under 28

12   U.S.C. § 2254.

13              These findings and recommendations are submitted to the United States District Judge
14   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days
15   after being served with these findings and recommendations, petitioner may file written

16   objections with the court. The documents should be captions “Objections to Magistrate Judge’s

17   Findings and Recommendations.” Petitioner is advised that failure to file objections within the

18   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

19   F.2d 1153 (9th Cir. 1991).
20   Dated: January 21, 2020
21

22

23

24

25

26
27
     DB:12
28   DB:1/Orders/Prisoner/Habeas/kish1556.scrn

                                                         4
